       Case 6:20-cv-00657-ADA-JCM Document 1 Filed 07/20/20 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 CAMILLE FRANCIS-HOWARD,                         §
                                                 §
                   Plaintiff,                    §
                                                 §
 v.                                              § C.A. No. 1:20-cv-657
                                                 §
 RICHARD SPENCER, SECRETARY,                     §
 DEPARTMENT OF THE ARMY,                         §
                                                 §
                 Defendant.                      § JURY TRIAL DEMANDED

                          PLAINTIFF’S ORIGINAL COMPLAINT

To the Honorable United States District Judge:

       COMES NOW Camille Francis-Howard (“Howard” or “Plaintiff”), and files her Original

Complaint, complaining of Richard Spencer, Secretary, Department of the Army (the “Army” or

“Defendant”) for violations of Title VII of the Civil Rights Act of 1964, as amended (“Title

VII”), and Sections 501 and 505 of the Rehabilitation Act of 1973 (“Rehabilitation Act”).

Howard demands a jury for any and all issues triable to a jury. This action seeks declaratory,

injunctive and equitable relief; compensatory, liquidated and actual damages; and costs and

attorneys’ fees for the adverse actions suffered by Howard due to Defendant taking such adverse

employment actions against her in violation of Title VII and the Rehabilitation Act.

                                           PARTIES

       1.      The plaintiff, Camille Francis-Howard, is an African American female who is an

adult resident of Fort Hood, Bell County, Texas.

       2.      The defendant, Richard Spencer, Secretary, Department of the Army, is a

government. Defendant Army can be served by serving the United States Attorney’s Office in

the Western District of Texas at 800 Franklin Avenue, Suite 280, Waco, Texas 76701.



                                                 1
        Case 6:20-cv-00657-ADA-JCM Document 1 Filed 07/20/20 Page 2 of 8




        3.      Plaintiff at all times herein relevant was an employee, de facto employee, or

applicant for employment with Defendant.

        4.      In the event any parties are misnamed or not included herein, it is Plaintiff’s

contention that such was a “misnomer” and/or such parties are/were “alter-egos” of the parties

named herein.

                                  JURISDICTION & VENUE

        5.      Jurisdiction is invoked pursuant to 28 U.S.C. § 1331, 28 U.S.C. § 1343(a)(4),

pursuant to the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et seq., and Sections

501 and 505 of the Rehabilitation Act of 1973.

        6.      Venue of this action is proper in this Court because a substantial part of the

unlawful employment practices described herein were committed in the Western District of

Texas, and, on information and belief, all records relevant to the causes of action alleged in this

complaint are kept in the Western District of Texas. Venue is invoked pursuant to 28 U.S.C. §

1391.

                              PROCEDURAL REQUIREMENTS

        7.      In the event any parties are misnamed or are not included herein, it is Plaintiff’s

contention that such was a “misidentification,” “misnomer” and/or such parties are/were “alter

egos” of parties named herein. Alternatively, Plaintiff contends that such “corporate veils”

should be pierced to hold such parties properly included in the interest of justice.

                              PROCEDURAL REQUIREMENTS

        8.      Pursuant to 29 C.F.R. §§ 1614.105 and 1614.204, Howard made initial contact

with an EEO Counselor on August 6, 2016 reporting allegations of discrimination on the basis of

race (African American), sex (female), and disability (mental).          This matter could not be




                                                 2
       Case 6:20-cv-00657-ADA-JCM Document 1 Filed 07/20/20 Page 3 of 8




resolved informally, and pursuant to 29 C.F.R. § 1614.204(c), Howard filed a formal complaint

on August 29, 2016. In her formal complaint of discrimination, Howard alleged that she was

discriminated against because of her race, gender, and disability, and in retaliation for requesting

a reasonable accommodation. Howard claims in her formal complaint of discrimination were

accepted for investigation on August 30, 2016. A Report of Investigation (“ROI”) was issued by

on or about February 2, 2017 following an investigation that was held from October 25, 2016

through December 20, 2016.        Howard did not seek a final agency decision regarding her

complaint; instead, she requested a formal hearing before an Equal Employment Opportunity

Commission (“EEOC”) administrative judge on February 13, 2017. The administrative judge

issued a decision without a hearing. As of the filing of this original complaint, 180 days have

passed and the agency has failed to issue a final agency decision. Consequently, Howard files

this instant lawsuit pursuant to 29 C.F.R. § 1614.107. Therefore, Howard has satisfied all

procedural requirements and exhausted all administrative remedies necessary to bring this action.

                                  FACTUAL BACKGROUND

       9.      Howard is an African American female individual who, during the relevant time,

held the position of a Budget Analyst (GS-11) with the U.S. Army Operational Test Command at

Fort Hood, Texas. Howard was considered a permanent operational test command G8 employee.

When Howard initially started in this role, Howard’s first-line supervisor was Lynn Scott, Lead

Budget Analyst, and her second-line supervisor was Tracylynn Howard, Supervisory Financial

Management Analyst.       In August 2012, Archie Davis, Supervisory Financial Management

Officer, became Howard’s second-line supervisor.

       10.     In the role of a Budget Analyst, Howard was tasked with monitoring the use and

rate of expenditure of budgeted funds through continuing dialogue with officials and their staffs,




                                                 3
       Case 6:20-cv-00657-ADA-JCM Document 1 Filed 07/20/20 Page 4 of 8




review of written documents, and examination of accounting records.                 Howard was also

responsible for applying and performing all aspects of budget and financial management

practices, procedures, regulations and precedents, policies, guides and functions issued and

executed by the Department of Defense and the Department of the Army which includes

accounting, funds control, internal controls, payroll, cost analyst, travel and fiscal and policy

guidelines and procedures.

       11.     Since 1993, Howard was diagnosed with chronic prostrating intractable

migraines. Despite being on treatment, Howard continues to approximately ten (10) to fifteen

(15) headaches per month. Howard’s acute headaches are severe in intensity causes multiple

emergency room visits. Howard experiences nausea, vomiting, abdominal pain, dizziness, and

light and noise sensitivity with her headaches. Board certified neurologist have discovered that

light, noises, strong orders, stress and changing barometric pressure are triggers of Howard’s

acute headaches. Howard’s headaches cause difficulty in concentrating and memory problems

that affect her ability to engage in her daily routine and work responsibilities.

       12.     In 2013, Ms. Scott gave Howard approval of Howard’s reasonable

accommodation request to keep Howard’s door closed. For two years, Howard was able to work

effectively with this reasonable accommodation with no issues until December 2015.               In

December 2015, Mr. Davis raised the issue of Howard’s door being closed during a performance

evaluation meeting. During this meeting, Howard informed Mr. Davis that she had received a

reasonable accommodation that allows her to keep her door closed to minimize the probability of

triggering a migraine. Despite being informed of Howard’s reasonable accommodation, Mr.

Davis instructed Howard she could no longer keep her door closed because Howard’s doctor




                                                  4
        Case 6:20-cv-00657-ADA-JCM Document 1 Filed 07/20/20 Page 5 of 8




note allegedly did not have her name on it. This simply was not the case and Mr. Davis failed to

engage any interactive process to

        13.     In February 2016, Howard raised an internal complaint through “the open door

policy” to Robert Miele concerning Mr. Davis’s retaliation and denial of a reasonable

accommodation that had been in place for more than two years.           Shortly after Howard’s

complaint to Mr. Miele, Howard discovered that her personnel file was being papered with

Memorandum For Records – negative performance appraisals that restrict advancement and

promotion – that were never presented to her or allowed her to provide a rebuttal in accordance

with a collective bargaining agreement.

        14.     In May 2016, Howard applied for another reasonable workplace accommodation

requesting the ability to telework. Specifically, Howard requested to telework with her regular

day off as a reasonable accommodation in accordance with the Agency’s policy concerning

telework. Telework is an often-used benefit allowed to other employees who reported to Mr.

Davis. Specifically, Mr. Davis allowed non-African American employees to telework such as:

Vicki Beauchamp, Budget Analyst; Berna Johnson, Budget Officer; Anita Clark, Financial

Management Analyst; Ysa Garza, Senior Cost Analyst; Cheryl Seymour, Financial Management

Analyst; and Irene Sauceda, Budget Analyst.         However, Mr. Davis denied Howard the

reasonable accommodation to telework and further instructed Howard if she would like to

telework it would come with a demotion to a lower-graded position than the position she was

currently in.

        15.     Shortly following Howard’s applying for reasonable accommodations to

performance her work duties and responsibilities, she applied for an internal position on May 20,

2016.     Specifically, Howard applied for the Financial Management Analyst (GS-12)




                                               5
       Case 6:20-cv-00657-ADA-JCM Document 1 Filed 07/20/20 Page 6 of 8




announcement vacancy (Job Announcement Number WTEF163786001710207). This position

was not a public announcement but was limited to only current permanent Operational Test

Command G8 employees located at Fort Hood, Texas. Howard ultimately was non-selected for

the position.   Instead, Mr. Davis selected Cheryl Seymour, a Caucasian individual.       This

selection was atypical because of Ms. Seymour’s junior status in comparison to Howard in

addition to Ms. Seymour’s limited fund management experience when Howard had more fund

experience servicing more clients than Ms. Seymour.

                                     CAUSES OF ACTION

       16.      Title VII Race Discrimination – Based on the above facts, Defendant violated

Title VII of the Civil Rights Act of 1964, as amended, when is subjected Howard to disparate

treatment because of her race, African American.

       17.      Rehabilitation Act Disability Discrimination – Based on the above facts,

Defendant violated the Rehabilitation Act of 1973 when it subjected Howard to employment

discrimination because of her disability and the Agency’s failure to provide reasonable

accommodations.

       18.      Rehabilitation Act Disability Retaliation – Based on the above facts, Defendant

violated the Rehabilitation Act of 1973 when it retaliation against Howard for engaging in a

protected activity, requesting a reasonable accommodation.

                                               DAMAGES

       19.      As a direct and proximate cause of the aforementioned arbitrary and capricious

acts, the Plaintiff has suffered grievous harm, including but not limited to:

       a.       Loss of wages and benefits, including front pay and back pay,

       b.       Humiliation and embarrassment among coworkers and others,




                                                 6
       Case 6:20-cv-00657-ADA-JCM Document 1 Filed 07/20/20 Page 7 of 8




       c.     Mental anguish and emotional distress,

       d.     Sustained damage to Plaintiff’s credibility, and

       e.     Sustained damages to Plaintiff’s prospects of future employment.

                                     ATTORNEYS FEES

       20.    Defendant’s action and conduct as described herein and the resulting damage and

loss to Plaintiff has necessitated Plaintiff retaining the services of the LAW OFFICE OF CHUKWUDI

EGBUONU, 4141 Southwest Freeway, Suite 390, Houston, Texas 77027 in initiating this

proceeding. Plaintiff seeks recovery of reasonable and necessary attorneys’ fees.

                                           PRAYER

       WHEREFORE, Plaintiff prays the Court order to award such relief including the

following:

       a.     Declare Defendant’s conduct in violation of Plaintiff’s rights;

       b.     Enjoin the Defendant from engaging in such conduct;

       c.     Award Plaintiff actual damages;

       d.     Order Defendant to pay Plaintiff back pay and front pay and benefits;

       e.     Award Plaintiff compensatory damages for mental anguish;

       f.     Award Plaintiff punitive damages to be determined by the trier of fact;

       g.     Award Plaintiff liquidated damages.




                                                7
Case 6:20-cv-00657-ADA-JCM Document 1 Filed 07/20/20 Page 8 of 8




                             Respectfully submitted,

                             /s/ Chukwudi Egbuonu*
                             Chukwudi Egbuonu
                             State Bar No. 24081838
                             Federal I.D. No. 2365112
                             LAW OFFICE OF CHUKWUDI EGBUONU
                             4141 Southwest Freeway, Suite 390
                             Houston, Texas 77027
                             Phone: (713) 635-9488
                             Fax: (832) 426-5792
                             chuck@celawoffice.com

                             * Attorney in charge for Camille Francis-Howard




                               8
